Title: From Abraham Skinner to Jonathan Trumbull, Jr., 11 August 1782
From: Skinner, Abraham
To: Trumbull, Jonathan, Jr.


                  
                     Sir
                     Elizth Town Augt 11th 1782.
                  
                  I shall be much obliged by your giving Mr Durie a Line expressive of the Commander in Chiefs wishes relative to my acting as Commissary of Prisoners since the 23d Ulto—You will be pleased to observe that the Resolve of Congress of that date repeals all acts and appointments made in my Department, it is therefore necessary for me to have the Generals order for my continuance in writing.  In a conversation I had with him on Thursday last, he permitted me to go to philadelpa and directed me to make some Exchanges; this Letter is therefore to remind you of the matter and Mr Durie waits on you for the purpose of Obtaining the necessary authority for my acting—he will also agreable to the General’s desire continue at Head Qrs until my return and with pleasure carry any of the General’s Commands into Execution—I am thus far on my way to Phila. from whence I shall return as soon as I have compleated any Business. and am Sr Your Mo. Obt. Hume Servt 
                  
                     Abm Skinner
                     Com. Gen. Pris.
                  
                  
                     My best Compts attend the Gentlemen of the Family—nothing new here.
                  
                  
               